955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tami Charles PLUMER, Petitioner-Appellant,v.Joseph CURRAN, Jr., The Honorable, The Attorney General ofthe State of Maryland, Respondent-Appellee.
No. 91-7205.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 14, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-91-1043-S)
Tami Charles Plumer, appellant pro se.
Sarah Elizabeth Page, Office of the Attorney General of Maryland, Baltimore, Md., for appellee.
D.Md.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Tami Charles Plumer noted this appeal outside the thirty-day appeal period established by Fed.R.App.P. 4(a)(1), and the district court denied her motion for an extension of the appeal period within the additional thirty-day period provided by Fed.R.App.P. 4(a)(5).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.*  We therefore deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We find that the district court did not abuse its discretion by denying Plumer's motion for an extension of time in which to appeal